FILED
                             NOT FOR PUBLICATION                            JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HEIDI G. ALDANA,                                 No. 08-74854

               Petitioner,                       Agency No. A074-802-913

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Heidi G. Aldana, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003). We deny the petition for review.

      The BIA acted within its discretion in denying as untimely Aldana’s motion

to reopen because the motion was filed more than eight years after the BIA’s final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and Aldana did not establish that she

acted with the due diligence required for equitable tolling of the time limitation,

see Iturribarria, 321 F.3d at 897. We therefore do not address the merits of the

motion.

      To the extent we have jurisdiction to review the BIA’s decision not to

invoke its sua sponte authority, the BIA acted within its broad discretion in

declining to reopen under 8 C.F.R. § 1003.2(a).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-74854